Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of claims 1-15 and 21-25 has been withdrawn. 

Allowable Subject Matter
Claims 1-15, 21-22, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:	
“determining, by the system, that the second failure is resolved; and automatically returning, by the system, the second control of the second display unit, wherein the third controller continues to perform a respective display function of the first display unit.” (claim 1)
“in response to a determination that the first failure is resolved, automatically returning the first control of the first display unit, wherein the third controller continues to perform a respective display function of the second display unit, or in response to a determination that the second failure is resolved, facilitating a return of the second control of the second display unit, wherein the third controller continues to perform a respective display function of the first display unit.” (claim 21)
The closest piece of prior art Shavit (US 2018/0290729) describes aircraft control alternates, or flips back and forth, between an (a single) air pilot and a remote pilot; however, Shavit fails to teach “determining, by the system, that the second failure is resolved; and automatically returning, by the system, the second control of the second display unit, wherein the third controller continues to perform a respective display function of the first display unit.” (claim 1) and “in response to a determination that the first failure is resolved, automatically returning the first control of the first display unit, wherein the third controller continues to perform a respective display function of the second display unit, or in response to a determination that the second failure is resolved, facilitating a return of the second control of the second display unit, wherein the third controller continues to perform a respective display function of the first display unit.” (claim 21).
Another piece of prior art Hayes et al. (US 6,112,140) describes an improved aircraft flight management system which, upon detection of a failed control display unit or databus, automatically reroutes the data to maintain an operating CDU; however, Hayes et al. fails to teach “determining, by the system, that the second failure is resolved; and automatically returning, by the system, the second control of the second display unit, wherein the third controller continues to perform a respective display function of the first display unit.” (claim 1) and “in response to a determination that the first failure is resolved, automatically returning the first control of the first display unit, wherein the third controller continues to perform a respective display function of the second display unit, or in response to a determination that the second failure is resolved, facilitating a return of the second control of the second display unit, wherein the third controller continues to perform a respective display function of the first display unit.” (claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612